Concurring Opinion by
Hoffman, J.:
Judge Cbrcone has written his usual careful and exhaustive opinion. I agree with him, but I would like to add a few words as to the inapplicability of Section 611.
Section 611 of the Eminent Domain Code provides, in relevant part, as follows: “The condemnee shall not be entitled to compensation for delay in payment during the period he remains in possession after the condemnation, nor durvng such period shall a condemnor he entitled to rent or other charges for use and occu*279pancy of the condemned property by the condemnee.” Act of June 22, 1964, P. L. 84, Art. VI, §611, 26 P.S. §1-611 (Supp. 1969) (Emphasis added.) A casual reading of the statute might indicate that all condemnees, owners and tenants alike, need not pay rent while they continue in possession following condemnation. Prior law, against whose background the statute was written, would indicate, however, that this is not the correct reading.
An owner of property condemned for public use has traditionally been held entitled to damages for any delay in paying the amount due as compensation for the taking. See, e.g., Rednor & Kline, Inc. v. Department of Highways, 413 Pa. 119, 196 A. 2d 355 (1964); Hughes v. Commonwealth, 414 Pa. 606, 202 A. 2d 15 (1964). Even while still in possession of his property, the owner was held entitled to such delay compensation. “Delay of payment is not the less an injury, because the landowner may continue the occupation of the land. Such occupation can be but permissive, at all times subject to the paramount rights of the public. The land cannot be built upon or improved, except at the hazard of the improver, and it is worthless for sale.” City of Philadelphia v. Dyer, 41 Pa. (5 Wright) 463, 470 (1862). See City of Philadelphia v. Miskey, 68 Pa. (18 P.F. Smith) 49, 52 (1871). Cf. Second Street, Harrisburg, 66 Pa. (16 P.F. Smith) 132, 133 (1870). Cf course, to the extent that the owner was receiving benefit from his continued possession, his delay compensation was reduced. See Pattison v. Buffalo, Rochester & Pittsburgh Ry. Co., 268 Pa. 555, 112 A. 101 (1920); Hughes v. Commonwealth, supra at 608-610. Section 611, however, denied any delay compensation during continued possession, whether or not any would have been due under prior law. The statute avoided penalization by prohibiting the condemnor from charging rent at the same time. Compare Redevelopment *280Agency v. Norwalk Aluminum Foundry Corp., 155 Conn. 397, 233 A. 2d 1 (1967); Ames v. Wilmington Housing Authority, 233 A. 2d 453 (Del. Super. 1967).
Appellants’ situation, however, is not analogous.
First, appellants, who were tenants on a month-to-month basis, have not shown there has been any compensable taking as to them. See, e.g., Profit-Sharing Blue Stamp Co. v. Urban Redevelopment Authority, 429 Pa. 396, 241 A. 2d 116 (1968); In re Opening of Evergreen Street, 1 Dauphin 68 (C.P. 1898). While the lease required a rental of $325.00 monthly, both parties agreed that $162.50 was a fair monthly rental. No more was askéd by the Authority. The compensable loss suffered by a tenant as a result of a condemnation has always been computed by multiplying the difference between the fair rental value of the property and the actual rent paid by the condemnee by the number of months remaining on his lease. Since there was no such difference and, in fact, the agreed fair rental value was below the actual rental paid, there was no compensable taking.
Moreover, even had there been a taking which was compensable, it would have been for only one month’s expected renewal, at most. Appellants, by remaining in possession for that month at $162.50 (or even at $325.00), thus negated even the possibility of compensation.
Since there was no taking which was compensable, appellants could collect no delay compensation for delay in payment. Hence, to charge them rent for their continued possession (while denying delay compensation) would be no penalty upon appellants. The statute, therefore, was not intended to include appellants within its scope of protection.
Accordingly, as Judge Cercone concluded, Section 611 was inapplicable.